Exhibit 10.2

Confidential portions of this Exhibit, denoted by bracketed asterisks, have been
omitted and filed separately with the Securities and Exchange Commission in
reliance on Rule 24b-2 of the Securities Exchange Act of 1934.

SECOND AMENDMENT TO AGREEMENT

THIS SECOND AMENDMENT TO AGREEMENT (this “Second Amendment”) is effective as of
April 15, 2013 (the “Second Amendment Effective Date”), by and between
Medisystems Corporation, a Washington corporation (“MDS”) and DaVita Healthcare
Partners Inc., a Delaware corporation (“DVA”). The term “Agreement” as used
herein shall mean the Current Agreement (as defined in Recital B) as amended,
modified, and supplemented by this Second Amendment and all other capitalized
terms used herein but not otherwise defined herein shall have the meaning
ascribed to such terms in the Agreement. NxStage Medical, Inc., a Delaware
corporation (“NxStage”), is a party to the Agreement solely for purposes of
agreeing to the provisions of Section 11.1 of the Current Agreement.

RECITALS

A. MDS and DVA are parties to that certain Agreement, effective as of January 6,
2008 (the “Original Agreement”), whereby MDS agreed to sell the NEEDLE PRODUCTS
to DVA through the MDS CONTRACT DISTRIBUTORS, subject to all of the terms and
conditions set forth in the Current Agreement.

B. MDS and DVA are parties to that certain First Amendment to Agreement,
effective as of October 16, 2012 (the “First Amendment” and together with the
Original Agreement, the “Current Agreement”), whereby MDS and DVA agreed to:
(i) extend the Initial Term from January 5, 2013 to April 15, 2013, (ii) amend
and restate in its entirety section 2.3 of the Current Agreement, (iii) amend
and restate in its entirety Section 17 of the Current Agreement, and (iv) [**]
for NEEDLE PRODUCTS delivered to DVA on or after January 1, 2013.

C. MDS and DVA desire to enter into this Second Amendment to: (i) extend the
Initial Term from April 15, 2013 to December 31, 2013, (ii) provide DVA with the
option to either enter into the Two Year Extension or the One Year [**] Period
on the terms set forth in the Agreement, and (iii) amend and restate in its
entirety Section 18.5 of the Current Agreement.

In consideration of the foregoing and mutual covenants and agreements contained
in this Second Amendment and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

1. Purchase Commitment. Section 1.1 of the Current Agreement is hereby deleted
in its entirety and replaced with the following:

“1.1(a) DVA shall [**] during the Initial Term purchase AVF NEEDLE PRODUCTS (as
identified and defined on Schedule A) and BUTTONHOLE NEEDLE PRODUCTS (as
identified and defined on Schedule A) (collectively, the “COMMITTED PRODUCTS”)
from DVA’s chosen MDS CONTRACT DISTRIBUTOR sufficient to fulfill at least [**]
of DVA’s total requirements (in each equivalents) for COMMITTED PRODUCTS in
DVA-owned facilities, including inventory needs, but not including (i) [**] or
(ii) [**] unless and until DVA elects by [**] days written notification to MDS,
which notification shall be given by DVA upon the earlier of (X) [**] or
(Y) [**] (the “Initial Term Needle Commitment”).

1.1(b) In the event that DVA enters into the Two Year Extension (as defined in
Section 5.1), DVA shall [**] during the Two Year Extension purchase COMMITTED
PRODUCTS from DVA’s chosen MDS CONTRACT DISTRIBUTOR sufficient to fulfill the
greater of: (i) [**] of DVA’s total requirements (in each equivalents) for
COMMITTED PRODUCTS in DVA-owned facilities, including inventory needs during
each such [**] and (ii) an amount equal to [**] (as defined below) multiplied by
[**], but in the cases of each of subparagraphs (i) and (ii) not including
(X) [**] or (Y) [**] unless and until DVA



--------------------------------------------------------------------------------

elects by [**] days written notification to MDS, which notification shall be
given by DVA upon the earlier of (I) [**] or (II) [**] (the “Two Year Extension
Needle Commitment”). For purposes of this Agreement, [**].

1.1(c) In the event that DVA enters into the One Year [**] Period (as defined in
Section 5.1) DVA shall:

 

  (i) during the period of [**] through [**] purchase COMMITTED PRODUCTS from
DVA’s chosen MDS CONTRACT DISTRIBUTOR sufficient to fulfill at least [**] of
DVA’s total requirements (in each equivalents) for COMMITTED PRODUCTS in
DVA-owned facilities, including inventory needs, but not including (X) [**] or
(Y) [**] unless and until DVA elects by [**] days written notification to MDS,
which notification shall be given by DVA upon the earlier of (I) [**] or (II)
[**];  

 

  (ii) during the period of [**] through [**] purchase COMMITTED PRODUCTS from
DVA’s chosen MDS CONTRACT DISTRIBUTOR sufficient to fulfill at least [**] of
DVA’s total requirements (in each equivalents) for COMMITTED PRODUCTS in
DVA-owned facilities, including inventory needs, but not including (X) [**] or
(Y) [**] unless and until DVA elects by [**] days written notification to MDS,
which notification shall be given by DVA upon the earlier of (I) [**] or (II)
[**];  

 

  (iii) during the period of [**] through [**] purchase COMMITTED PRODUCTS from
DVA’s chosen MDS CONTRACT DISTRIBUTOR sufficient to fulfill at least [**] of
DVA’s total requirements (in each equivalents) for COMMITTED PRODUCTS in
DVA-owned facilities, including inventory needs, but not including (X) [**] or
(Y) [**] unless and until DVA elects by [**] days written notification to MDS,
which notification shall be given by DVA upon the earlier of (I) [**] or (II)
[**]; and  

 

  (iv) during the period of [**] through [**] purchase COMMITTED PRODUCTS from
DVA’s chosen MDS CONTRACT DISTRIBUTOR sufficient to fulfill at least [**] of
DVA’s total requirements (in each equivalents) for COMMITTED PRODUCTS in
DVA-owned facilities, including inventory needs, but not including (X) [**] or
(Y) [**] unless and until DVA elects by [**] days written notification to MDS,
which notification shall be given by DVA upon the earlier of (I) [**] or (II)
[**] (the “One Year [**] Period Needle Commitment” and collectively with the
Initial Term Needle Commitment and the Two Year Extension Needle Commitment, the
“NEEDLE COMMITMENT”).  

1.1(d) If during each applicable measurement period during the Term of this
Agreement DVA [**], DVA shall [**] during each such applicable measurement
period, and, except for this Section 1.1(d) and the terms of Sections 1.4 and
1.5, MDS shall not be entitled to any other damages or remedy whatsoever. For
purposes of clarity, the parties acknowledge and agree that in the event DVA
[**] for any such applicable measurement period. Any [**] pursuant to this
Section 1.1(d) shall be made [**] within [**] days of the end of each applicable
measurement period.”



--------------------------------------------------------------------------------

2. Taxes. Section 2.3 of the Current Agreement is hereby deleted in its entirety
and replaced with the following:

“2.3 MDS covenants and agrees that DVA shall not be liable for any taxes,
including without limitation, any excise, gross receipts, gross earnings, gross
value, property, income taxes measured on MDS’ income, or other taxes, other
than taxes or charges levied or assessed on or with respect to the acquisition,
possession, or use of the NEEDLE PRODUCTS. MDS covenants and agrees that if at
any time during the Term, the [**]. For purposes of this Agreement, the term
[**].”

3. Term. Section 5.1 of the Current Agreement is hereby deleted in its entirety
and replaced with the following:

“5.1 Except as otherwise provided herein, unless earlier terminated pursuant to
this Section 5, this Agreement shall be for a term beginning on the Effective
Date and ending on December 31, 2013 (the “Initial Term”). On or before
October 31, 2013, DVA must notify MDS in writing of its intention to either
(a) extend this Agreement through December 31, 2015 (the “Two Year Extension”)
or (b) extend this Agreement through December 31, 2014 (the “One Year [**]
Period”). If DVA does not notify MDS in writing of its intention to either enter
into the Two Year Extension or the One Year [**] Period on or before October 31,
2013, then this Agreement shall continue as if DVA had provided written
notification to MDS that DVA chose to enter into the Two Year Extension. In the
event that DVA enters into the One Year [**] Period, (i) effective as of
January 1, 2014, [**] and (ii) the terms and conditions set forth in Section 2.2
shall no longer be in effect. The Initial Term together with the Two Year
Extension or the One Year [**] Period, as applicable, shall hereinafter
collectively be referred to as the “Term”. ”

4. Notices. Section 18.5 of the Current Agreement is hereby deleted in its
entirety and replaced with the following:

“18.5 Any notice required to be given under this Agreement shall be in writing
and deemed to have been given (a) one day following the sending of a facsimile
if the sender on the same day sends a confirming copy of such notice by a
nationally recognized overnight delivery service (charges prepaid) with
instructions for overnight delivery, (b) five days after the date of mailing if
mailed by first class mail, registered or certified mail with return receipt
requested (postage prepaid), or (c) one day following traceable delivery to a
nationally recognized overnight delivery service (with charges prepaid) with
instructions for overnight delivery, in each case addressed to the appropriate
party at the following addresses:

 

  (i)    MDS:       Medisystems Corporation            350 Merrimack Street     
      Lawrence, MA 01843            Attn: President, North America           
Phone: (978) 687-4714            Fax: (978) 687-4814   With a copy to:       350
Merrimack Street            Lawrence, MA 01843            Attn: General Counsel
           Phone: (978) 687-4725            Fax: (978) 687-4825   (ii)   
NxStage:       NxStage Medical, Inc.            350 Merrimack Street           
Lawrence, MA 01843            Attn: President, North America            Phone:
(978) 687-4714            Fax: (978) 687-4814



--------------------------------------------------------------------------------

   

With a copy to:

   350 Merrimack Street           Lawrence, MA 01843           Attn: General
Counsel           Phone: (978) 687-4725           Fax: (978) 687-4825     (iii)
   DVA    DaVita Healthcare Partners Inc.           900 7th Street, NW Suite 680
          Washington, DC 20001           Attn: Group Vice President          
Phone: (202) 789-6910           Fax: (866) 445-0435     With a copy to:   
DaVita Healthcare Partners Inc.           2000 16th St.           Denver, CO
80202           Attn: Chief Legal Officer           Phone: (303) 405-2000       
   Fax: (303) 876-0963

The above addresses and facsimile numbers may be changed by written notice to
the other party, provided that no notice of a change of address or facsimile
number will be effective until actual receipt of such notice.”

5. Governing Law. All issues and questions concerning the construction,
validity, enforcement, and interpretation of this Second Amendment shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to any choice of law or conflict of law rules or
provisions.

6. No Other Changes. Except as expressly modified in this Second Amendment, all
other terms and conditions of the Current Agreement remain unchanged and in full
force and effect and shall govern and apply to all matters contemplated by this
Second Amendment.

7. Counterparts and Facsimile/PDF Signatures. This Second Amendment may be
executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. The parties hereto
agree that facsimile transmission or PDF of original signatures shall constitute
and be accepted as original signatures.

8. Severability. In the event that any provision of this Second Amendment shall
be held to be invalid or unenforceable in any respect, such provision shall be
enforced to the fullest extent permitted by law and the remaining provisions of
this Second Amendment shall remain in full force and effect. If any such invalid
portion constitutes a material term of this Second Amendment, the parties hereto
shall meet and in good faith seek to mutually agree to modify this Second
Amendment so as to retain, if possible, the overall essential terms of this
Second Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their duly authorized representatives and effective as of the Second
Amendment Effective Date.

 

MDS:     DVA: MEDISYSTEMS CORPORATION     DAVITA HEALTHCARE PARTNERS INC.

By: /s/ Jeffrey H. Burbank

   

By: /s/ Leanne Zumwalt

Print Name: Jeffrey H. Burbank     Print Name: Leanne Zumwalt Title: President  
  Title: GVP

 

 

NXSTAGE: (Solely for purposes of agreeing to be

bound by Section 11.1 of the Current Agreement)

  NXSTAGE MEDICAL, INC.    

By: /s/ Jeffrey H. Burbank

    Print Name: Jeffrey H. Burbank     Title: CEO  